Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 15 December 2021 wherein: claims 1-2, 4-5, 7, and 9-10 are amended; claims 12-16 are newly added; claims 1-16 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but some are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Those arguments which are not moot are responded to below.
Examiner acknowledges Applicant’s traversal of the prior Official Notice; references have been provided in place of the Official Notice.
Regarding claim 4, Applicant argues Heath (US 2016/0270745) does not disclose “[the plate-like member 122 of collimator 94] has a convex portion that protrudes toward the radiation tube between the through holes adjacent to each other”, stating Heath only discloses “a collimator member 94 has a lens shape as a whole, and there is no illustration of a through hole in relation to collimator member 94 [in fig. 2H]”. Examiner respectfully disagrees. Examiner acknowledges a through hole is not expressly illustrated in fig. 2H. However, illustrations of through holes within the plate-Heath. To function, the holes must reach from one end of the plate-like member 122 to the other. This is supported by claim 2 of Heath: “the collimator comprises a plate having a plurality of rectangular apertures therethrough” and claim 4: “the collimator comprises a curved plate”. Therefore, considering the teachings of Heath as a hole, Heath anticipates the claimed limitation. Accordingly, the rejection of claim 4 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim(s) 1, 4-5, 7, 9-10, and 14 is/are interpreted under 35 USC 112(f) since claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by a structural modifier.  

Regarding claims 1, 4 and 9, the claim limitation “plate-like member” (including generic placeholder “member”) is interpreted as corresponding to a plate (Applicant’s specification, ¶ [0041], fig. 9) and equivalents thereof.

Regarding claims 5 and 14, the claim limitation “plate-like members” (including generic placeholder “members”) is interpreted as corresponding to plates (Applicant’s specification, ¶ [0088], fig. 26) and equivalents thereof.

Regarding claim 7, the claim limitation “sheet-like member” (including generic placeholder “member”) is interpreted as corresponding to a sheet (Applicant’s specification, ¶ [0100], fig. 31) and equivalents thereof.

Regarding claim 10, the claim limitation “adjustment member” (including generic placeholder “member”) is interpreted as corresponding to a plate (Applicant’s specification, ¶ [0118], fig. 36-37) and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Heath (US 2016/0270745).

Regarding claim 4, Heath discloses a tomosynthesis imaging apparatus (400; fig. 2F) comprising: a radiation source (410) in which three or more radiation tubes (120) emitting radiation are arranged to perform tomosynthesis imaging which irradiates an object (414) with the radiation at a plurality of different irradiation angles; and an irradiation field limiter (94) in which a plurality of irradiation openings for the radiation that define an irradiation field of the radiation are arranged along an arrangement .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Danet (US 5,459,320).

Regarding claim 1, Heath discloses a tomosynthesis imaging apparatus (400; fig. 2F) comprising: a radiation source (410) in which three or more radiation tubes (120) emitting radiation are arranged to perform tomosynthesis imaging which irradiates an object (414) with the radiation at a plurality of different irradiation angles; and an irradiation field limiter (94) in which a plurality of irradiation openings for the radiation that define an irradiation field of the radiation are arranged along an arrangement direction of the radiation tubes (120) at an interval of at least one radiation tube (120) and a position of the irradiation openings is moved to at least two set positions including a first set position in a case in which the radiation is emitted from first radiation tubes (120) which are some of the three or more radiation tubes (120) and a second set position in a case in which the radiation is emitted from second radiation tubes (120) different from the first radiation tubes (120) among the three or more radiation tubes (120), wherein the irradiation field limiter (94) comprises a plate-like member (122) in which a plurality of through holes, functioning as the irradiation opening, are formed, a plane on which the radiation tubes (120) are arranged and a plane of the plate-like member (122) are respectively inclined with respect to an imaging surface (of detector 140; ¶ [0004], [0053]-[0054], fig. 2F-G showing apparatus; ¶ [0061]-[0069], fig. 5A-D showing movement of “irradiation field limiter”, i.e., a collimator, particularly ¶ [0062]).
Heath does not expressly disclose each of the through holes has a trapezoidal shape in which the base is widened toward one short side of the plate-like member.
Danet discloses a tomosynthesis imaging apparatus comprising an irradiation field limited (collimator 11) which comprises a plate-like member in which a plurality of through holes, functioning as an irradiation opening, are formed, wherein each of the through holes has a trapezoidal shape in which the base is widened toward one short side of the plate-like member (col. 5 ln. 34 - col. 6 ln. 60, fig. 1-2a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Heath in view of the teachings of Danet so that each of the through holes has a trapezoidal shape in which the base is widened toward one short side of the plate-like member.
One would have been motivated to do so to gain an advantage recited in Danet of permitting focal planes of the holes to intersect along one axis (Danet, col. 6 ln. 58-60).

Regarding claim 2, Heath modified teaches the tomosynthesis imaging apparatus according to claim 1, wherein the plate-like member (122) is moved along the arrangement direction of the radiation tubes (120) to move the position of the irradiation openings to the at least two set positions (Heath, ¶ [0053]-[0054], [0061]-[0069], fig. 5A-D).

Regarding claim 3, Heath modified teaches the tomosynthesis imaging apparatus according to claim 2, wherein the plate-like member is moved in a direction in which an interval between the radiation tube and the through hole changes (Heath, ¶ [0053]-[0054], [0061]-[0069], fig. 5A-D).

Regarding claim 11, Heath modified teaches the tomosynthesis imaging apparatus according to claim 1, wherein a plurality of the radiation tubes (120) are arranged at equal intervals in an arc shape (Heath, ¶ [0053], fig. 2F).

Regarding claim 12, Heath modified teaches the tomosynthesis imaging apparatus according to claim 1, further comprising a first positional relationship between the plane of the plate-like member (122) and the imaging surface (of detector 140) and a second positional relationship between the plane of the plate-like member (122) and the plane on which the radiation tubes (120) are arranged, wherein one of the first positional relationship and the second positional relationship is not parallel, and the other is parallel (Heath,¶ [0004], [0053]-[0054], fig. 2F-G showing apparatus; ¶ [0061]-[0069], fig. 5A-D showing movement of “irradiation field limiter”, i.e., a collimator, particularly ¶ [0062]), and the plurality of through holes have different sizes (Heath, 222a, 222b, par. [0069], fig. 6B).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Tybinkowski (US 2002/0015474 A1) and Kim (US 2015/0238153 A1).

Regarding claim 9, Heath discloses a tomosynthesis imaging apparatus (400; fig. 2F) comprising: a radiation source (410) in which three or more radiation tubes (120) emitting radiation are arranged to perform tomosynthesis imaging which irradiates an object (414) with the radiation at a plurality of different irradiation angles; and an 
While Heath discloses rotation of the plate-like member of the irradiation field limiter as described above, Heath does not expressly disclose a rotating shaft which is provided between the radiation tube and the imaging surface of the radiation detector.
Tybinkowski discloses a rotating shaft for rotating an irradiation field limiter (collimator; par. [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Heath in view of the teachings of Tybinkowski to include a rotating shaft which is provided between the radiation tube and the imaging surface of the radiation detector.
One would have been motivated to do so to improve rotational stability of the “irradiation field limiter” (i.e., a collimator) as compared to manually rotating the collimator.
Heath modified does not expressly disclose the rotating shaft (for the collimator) extends in a direction that is orthogonal to an arrangement direction of the radiation tubes and that is parallel to the imaging surface of the radiation detector.
Kim discloses a rotation axis of a collimator (400) extends in a direction that is orthogonal to an arrangement direction of a radiation source (200) and that is parallel to an imaging surface of a radiation detector (300; i.e., Kim discloses adjusting the angles between the axes, including to a parallel arrangement in par. [0054]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Heath in view of the teachings of Kim so that the rotating shaft (for the collimator) extends in a direction that is orthogonal to an arrangement direction of the radiation tubes and that is parallel to the imaging surface of the radiation detector, since it has been held that where the general conditions of a claim (in this case, the angle between the radiation shaft and the imaging surface) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (in this case, the parallel arrangement) by routine experimentation. See MPEP 2144.05(II)(A).
One would have been motivated to do so to provide more flexibility in arranging the components of the apparatus.

Claim(s) 5-8, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Hura (US 3,023,314).

Regarding claim 10, Heath discloses a tomosynthesis imaging apparatus (400; fig. 2F) comprising: a radiation source (410) in which three or more radiation tubes (120) emitting radiation are arranged to perform tomosynthesis imaging which irradiates an object (414) with the radiation at a plurality of different irradiation angles; and an irradiation field limiter (94) in which a plurality of irradiation openings for the radiation that define an irradiation field of the radiation are arranged along an arrangement direction of the radiation tubes (120) at an interval of at least one radiation tube (120) and a position of the irradiation openings is moved to at least two set positions including a first set position in a case in which the radiation is emitted from first radiation tubes (120) which are some of the three or more radiation tubes (120) and a second set position in a case in which the radiation is emitted from second radiation tubes (120) different from the first radiation tubes (120) among the three or more radiation tubes (120; ¶ [0004], [0053]-[0054], fig. 2F-G showing apparatus; ¶ [0061]-[0069], fig. 5A-D showing movement of “irradiation field limiter”, i.e., a collimator, particularly ¶ [0062]).
Heath does not expressly disclose the irradiation field limiter has an adjustment member that adjusts widths of the plurality of irradiation openings at once, and the adjustment member is moved in a direction intersecting the arrangement direction of the radiation tubes to adjust the widths of the plurality of irradiation openings at once.
Hura discloses an irradiation field limiter (collimator 21) has an adjustment member (X-ray impervious plates) that adjusts widths (sizes) of a plurality of irradiation openings (openings) at once, and the adjustment member is moved in a direction intersecting an arrangement direction of a radiation tube (10) to adjust the widths of the plurality of openings at once (col. 3 ln. 10-54, col. 5 ln. 9-21, fig. 1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Heath in view of the teachings of Hura so that the irradiation field limiter has an adjustment member that adjusts widths of the plurality of irradiation openings at once, and the adjustment member is moved in a direction intersecting the arrangement direction of the radiation tubes to adjust the widths of the plurality of irradiation openings at once.
One would have been motivated to do so to provide a convenient means for adjusting the radiation dosage to the object being imaged.

Regarding claim 5, Heath modified teaches the tomosynthesis imaging apparatus according to claim 10, wherein the irradiation field limiter (94) has a configuration in which plate-like members (122), in which a through hole at least one side of which functions as an opening edge of the irradiation opening is formed, are stacked in a direction normal to an imaging surface of a radiation detector (140) that detects the radiation and outputs a radiographic image, and each of a plurality of the plate-like members (122) is moved along the arrangement direction of the radiation tubes to move the position of the irradiation openings to the at least two set positions (Heath, ¶ [0053]-[0054], [0061]-[0069], fig. 2F).

Regarding claim 6, Heath modified teaches the tomosynthesis imaging apparatus according to claim 5, wherein the irradiation field limiter (94) has one actuator (444) that moves two of the plate-like members (122), which are adjacent to each other in a stacking direction, along the arrangement direction of the radiation tubes (120) at the same time (Heath, ¶ [0054], fig. 2G).

Regarding claim 7, Heath modified teaches the tomosynthesis imaging apparatus according to claim 10, wherein the irradiation field limiter (94) includes a sheet-like member (122) in which a through hole functioning as the irradiation opening is formed, and the sheet-like member (122) is sent along the arrangement direction of the radiation tubes and is rolled to move the irradiation opening (Heath, ¶ [0053]-[0054], [0061]-[0069], fig. 5A-D).

Regarding claim 8, Heath modified teaches the tomosynthesis imaging apparatus according to claim 7, wherein a plurality of types (222a, 222b) of the through holes having different sizes are formed in the sheet-like member (122; Heath, ¶ [0069], fig. 6B).

Regarding claim 14, Heath modified teaches the tomosynthesis imaging apparatus according to claim 10, wherein the irradiation field limiter (21) comprises a pair of plate-like members (X-ray impervious plates) that have line-symmetric shapes Hura, col. 3 ln. 10-54, col. 5 ln. 9-21, fig. 1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Heath in view of the further teachings of Hura.
One would have been motivated to do so to provide a convenient means for adjusting the radiation dosage to the object being imaged.

Regarding claim 16, Heath modified teaches the tomosynthesis imaging apparatus according to claim 14, wherein the pair of plate-like members (X-ray impervious plates) are moved obliquely upward or obliquely downward in the direction intersecting the arrangement direction of the radiation tubes (10; Hura, col. 3 ln. 10-54, col. 5 ln. 9-21, fig. 1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Heath in view of the further teachings of Hura.
One would have been motivated to do so to provide a convenient means for adjusting the radiation dosage to the object being imaged.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Hura as applied to claim 14 above, and further in view of Kato (US 2015/0162107 A1).

Regarding claim 15, Heath modified teaches the tomosynthesis imaging apparatus according to claim 14, but does not expressly disclose each of the pair of plate-like members comprises a comb shape in which a plurality of rectangular plate-like protruding portions protrude, from long portions that are long in the arrangement direction of the radiation tubes, in a direction intersecting the arrangement direction of the radiation tubes at intervals, and the pair of plate-like members are disposed so as to deviate from each other in the direction intersecting the arrangement direction of the radiation tubes.
Kato discloses a collimator comprises a pair of plate-like members, wherein the pair of plate-like members comprises a comb shape in which a plurality of rectangular plate-like protruding portions protrude, from long portions that are long in a direction, and the pair of plate-like members are disposed so as to deviate from each other in the direction (par. [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Heath in view of the teachings of Kato so that each of the pair of plate-like members comprises a comb shape in which a plurality of rectangular plate-like protruding portions protrude, from long portions that are long in the arrangement direction of the radiation tubes, in a direction intersecting the arrangement direction of the radiation tubes at intervals, and the pair of plate-like members are disposed so as to deviate from each other in the direction intersecting the arrangement direction of the radiation tubes.
One would have been motivated to do so to provide a finely-tunable arrangement for adjusting collimation.

Allowable Subject Matter
Claim(s) 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 13, the cited prior art does not expressly disclose or suggest the plane on which the radiation tubes is arranged and the plane of the plate-like member are each inclined with respect to the imaging surface at different angles so that a ratio of a distance between the radiation tube and the plate-like member to a distance between the plate-like member and the imaging surface is the same, and the plurality of through holes have the same size.
While tomosynthesis imaging apparatuses comprising collimators were generally known in the art (see rejection of claim 1 above), the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed arrangement.
Accordingly, claim 13 would be allowable.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884